Citation Nr: 1200584	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-06 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a chest injury to include neurological damage as a result of a motor vehicle accident.

5.  Entitlement to service connection for right lower lung lobectomy with residual shortness of breath, claimed as a result of asbestos exposure.

6.  Entitlement to service connection for residuals of a mouth injury.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for vision loss.

9.  Entitlement to service connection for an acquired psychiatric disability, claimed under various diagnoses to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for scarring on the right shoulder.

11.  Entitlement to service connection for a sinus disability.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post bilateral gynecomastectomy of the breasts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from May 1982 to March 1988 and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2006, a statement of the case was issued in February 2008, and a statement accepted by the RO as a substantive appeal was received in March 2008.  (A VA Form 9 was received in February 2007, but this form appears to refer to an issue distinct from those currently on appeal and was determined by the RO to not correspond to  any statement of the case.)

The Board notes that the Veteran was previously scheduled to testify at a Board hearing in April 2010.  However, in an April 2010 statement the Veteran notified the RO that he would not be able to attend the scheduled hearing, and the Veteran has never requested any rescheduling for a new hearing date.

The Board also notes that some evidence has been added to the claims-file after the issuance of the statement of the case in February 2008.  It appears that the newly added evidence is not pertinent to specifically the issues resolved with a final decision by the Board at this time.  Furthermore, a March 2010 written statement from the Veteran's appointed representative appears to express a "Waiver of Local VARO Consideration" of such evidence.  Under these circumstances, the Board shall proceed with appellate review at this time.

The Board observes that the claims currently on appeal were originally raised together with several additional claims that were deferred and not resolved in the May 2006 rating decision that led to the current appeal.  The Veteran's June 2006 notice of disagreement brought the issues addressed in this Board decision into appellate status, and these are the claims that were denied in the May 2006 RO rating decision.  Other issues that were finally addressed in a subsequent June 2007 RO rating decision are not in appellate status because no notice of disagreement was filed to appeal the June 2007 denial.

The Board also notes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disability was originally characterized by the RO as featuring a claim of entitlement to service connection for a depressive disorder; that claim was denied in the May 2006 RO rating decision, addressed in the February 2008 statement of the case, and duly appealed.  The Veteran's contentions concerning PTSD were interpreted by the RO as raising a new and separate claim, which was denied in the June 2007 RO rating decision and not separately appealed.  However, the Board finds that the Veteran's contentions concerning entitlement to service connection for PTSD are a part of the issue of entitlement to service connection for an acquired psychiatric disability which is properly on appeal.  The Board has expanded the issue to include other acquired psychiatric disability to ensure that consideration is properly afforded for entitlement to service connection for the Veteran's claimed psychiatric symptoms regardless of whether those symptoms were attributed to a PTSD diagnosis or any other acquired psychiatric diagnosis in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, as discussed in more detail below, the Veteran's contentions in support of his claim of entitlement to service connection for residuals of an injury to the mouth now appear to feature reference to an in-service trauma to his mouth knocking out some of his teeth and impairing his dental health.  To the extent that this claim includes a contention of entitlement to service connection for essentially a dental disability, the Board addresses necessary development below.  However, a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of entitlement to service connection for residuals of mouth injury including the claimed dental trauma for compensation purposes.  Therefore, the claim for service connection for residuals of  mouth injury with dental trauma for the purposes of obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

In addition, the claim of entitlement to service connection for residuals of a broken right hand was raised in the December 2004 claim but does not appear to have been adjudicated by the RO.  Therefore, the claim for service connection for residuals of a broken right hand is REFERRED to the RO for appropriate action.  

With regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post bilateral gynecomastectomy of the breasts, the Board has considered how to characterize this issue with consideration of 38 C.F.R. § 3.156(c).  The Board notes that the claim the Veteran seeks to reopen was denied by an unappealed February 1992 RO rating decision.  That February 1992  RO rating decision makes express reference to the RO's review of the Veteran's pertinent service treatment records from 1991, and documents associated with the development of the claim at that time further confirm that at least the service treatment records from 1991 were requested and obtained by that time.  The more recent adjudication of the Veteran's service-connection claims has included obtaining the Veteran's service records including service personnel records and service treatment records from the 1980s.  It is not entirely clear whether all of these service records (including personnel records and service treatment records from the 1980s) were part of the set of service records requested and received in connection with the February 1992 rating decision; it appears possible that some of the service personnel records and records from the 1980s were first added to the claims file after the prior February 1992 denial.

The Board notes that 38 C.F.R § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the new and material evidence requirement of 38 C.F.R. § 3.156(a).  The Board has carefully considered 38 C.F.R § 3.156(c) in this case, and finds that even assuming that some of the service records were obtained after the February 1992 denial it is nevertheless apparent that none of the newly obtained records are relevant to the gynecomastia issue.  In this regard, the Board notes that all of the service records that are relevant to the gynecomastia issue are from around the time of the Veteran's 1991 service, and those records were expressly contemplated and discussed in the February 1992 rating decision.  Thus, it is clear that all of the service department records relevant to the gynecomastia issue in this case were available for review at the time of the February 1992 denial, and therefore 38 C.F.R. § 3.156(c) does not require VA reconsideration of the claim on the merits.  Accordingly, the Board addresses the gynecomastia claim in this case as a petition to reopen a prior final denial of service connection.

The Board additionally notes that after the February 1992 denial of service connection for gynecomastia, the Veteran has submitted copies of service treatment records with some content that varies from the corresponding service treatment records in the claims-file obtained from the service department.  However, comparison of the copies submitted by the Veteran with the copies received through official channels makes it clear that the discrepancy is the result of written alteration of the documents.  As the Board finds that the copies of service treatment records submitted by the Veteran present new content only to the extent of the altered language, these copies do not constitute an addition of new service record content for the purposes of 38 C.F.R. § 3.156(c).  

The Board finds that the pertinent notations added to the copies of service treatment records submitted by the Veteran have clearly not been written by the service medical professionals who authored the original version of these records during service.  The Board accordingly will not consider the altered copies of the service treatment records as competent medical evidence nor as contemporaneous to service in this case.  The Board will rely upon the versions of the service treatment records obtained through official channels.

Relatedly, the Board will not treat as medical evidence certain handwritten notes added to copies of private medical records.  The Board finds that certain handwritten notes are not authentic statements of the medical professionals purported to have written them when the handwritten statements are similar to the Veteran's own handwriting and are presented in a manner discernibly inconsistent with the standards of the medical profession.  For instance, the handwritten comment on a January 2005 typed private medical report appears to be in the Veteran's own handwriting and conspicuously states that the Veteran was "pending nerve damage surgery" for a problem "due to military accident."  In light of the unmistakably altered service treatment records, and the strong appearance of alteration to some private medical records, the Board has carefully considered the authenticity of all medical evidence received from the Veteran in this case.  The Board does not find the altered documents to be authentic.

Finally, the Board notes that the Veteran's appeal originated in the jurisdiction of a different RO than that which currently has such jurisdiction over this case.  The Veteran moved his place of residence during the course of this appeal and requested that his case be accordingly moved to the jurisdiction of the RO in Manila, Philippines.  The requested steps have been completed in this regard.

The issues of entitlement to service connection for a neck disability, a back disability, residuals of a head injury, residuals of a chest injury, right lower lung lobectomy, residuals of a mouth injury, bilateral hearing loss, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's myopic astigmatism is not a disability for the purposes of entitlement to VA compensation benefits.

2.  The Veteran's faint retinal pigment epithelial changes within the macula in the left eye are not related to service and are not shown to be causing any decrease in visual acuity.

3.  The Veteran does not have any current right shoulder scarring.

4.  The Veteran does not have any current chronic sinusitis.

5.  Service connection for gynecomastia was denied in a February 1992 RO determination because the evidence showed that the gynecomastia existed prior to military service and was not aggravated beyond its normal progression due to military service; the Veteran did not file a timely appeal of that determination.

6.  Evidence received since February 2002 in connection with the claim of entitlement to service connection for gynecomastia is either cumulative or redundant of evidence of record in February 1992, does not relate to an unestablished fact necessary to substantiate the claim, or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for myopic astigmatism is precluded by governing regulations.  38 U.S.C.A. §§ 1110, 1131, 1701(1), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  No chronic acquired disability manifesting in decreased visual acuity was incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A chronic right shoulder scar was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Chronic sinusitis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The June 1992 RO decision, which denied entitlement to service connection for gynecomastia, is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has not been received since the February 1992 RO decision pertaining to the claim of entitlement to service connection for gynecomastia; and thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in January 2005, May 2005, September 2005, and March 2006.  Moreover, in these letters the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the May 2006 RO rating decision that is the subject of this appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. At 488.

In this case, letters sent in June 2006, October 2006, and December 2006 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and these letters explained how VA determines disability ratings and effective dates.  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the February 2008 statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence: evidence that is both new and material.  The terms 'new' and 'material' have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, with regard to the issue on appeal involving a petition to reopen a claim subject to a prior final denial, the Board observes that the RO furnished the appellant with an adequate notice letter in March 2006.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the March 2006 notice constituted adequate notice to the appellant under the circumstances of this case: it explained the need to submit new and material evidence with direct reference to the basis of the prior final denial in this case.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, including in-service records and post-service VA and private medical records, have been obtained.

The Veteran has been afforded VA examinations to evaluate the claimed disabilities addressed with final decisions on the merits in the Board's decision below.  The pertinent April 2006 VA examination reports are of record.  The Board notes that the April 2006 VA examination reports contain sufficiently specific clinical findings, analysis of diagnosis and etiology, and informed discussion of the facts of record as appropriate to provide probative medical evidence adequately addressing the issues decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues addressed with final decisions below and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Vision Loss

The Veteran's service treatment records document indications of eye and vision complaints during the Veteran's active duty service.

A July 1986 report shows that the Veteran suffered an "eye injury" and the Veteran stated that "he got hit [with] fist then he went field accidentally hit himself again yesterday."  The Veteran denied any decrease of vision at that time, and was medically assessed to have a sub-conjunctival hemorrhage without fracture.  The Veteran's vision at that time was assessed to be 20/20 in the right eye and 20/25 in the left eye.

A set of March 1991 service treatment records reveals that the Veteran complained of blurry vision during that month, specifically in the left eye.

The Veteran was afforded a VA examination in connection with this claim in April 2006, and the associated examination report is of record.  The examining VA medical doctor and eye specialist reviewed the claims file and discussed the service treatment records, making specific reference to the July 1986 and March 1991 records pertaining to the Veteran's eyes and noting in-service documentation of head trauma.  The examiner discussed the Veteran's account of suffering an in-service trauma causing a decrease in visual acuity in the left eye.  With consideration of this information, and following a thorough clinical examination of the Veteran's vision and eyes, the examiner concluded that "[t]he majority of the veteran's decreased visual acuity is secondary to myopic astigmatism, which is a developmental problem.  With correction he sees 20/25."  The examiner noted that there was "[f]aint retinal pigment epithelial changes within the macula in the left eye.  This is unlikely to be related to the accident that he had while in the service and is also likely not limiting his vision."

The Board finds that the April 2006 VA examination report addressing this issue is highly probative evidence, as it presents a competent expert's medical opinion informed by review of all of the pertinent evidence including service treatment records and direct inspection of the Veteran.  As the April 2006 VA examination report is highly probative and presents a medical opinion indicating no nexus between any chronic acquired decreased visual acuity and the Veteran's military service, the April 2006 VA examination report weighs significantly against the claim of entitlement to service connection for vision loss.

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992); Veterans Benefits Administration (VBA) Manual M21-1MR ('M21-1MR'), Part III, iv.4.B.10.d.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Board reads the April 2006 VA examination report's conclusions as essentially indicating that the Veteran has no shown acquired disability manifesting in decreased visual acuity; the examiner explains that the Veteran's decreased visual acuity is due to the developmental defect of myopic astigmatism.  Service connection cannot be established without a current chronic disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.

To the extent that the April 2006 VA examination report makes reference to faint retinal pigment epithelial changes within the macula in the left eye, the Board notes that the VA examiner expressly explained that such was not likely causing any limitation of vision and, in any event, such was unlikely to be related to the claimed in-service injury.

The Board's review of the claims file reveals that there is no medical opinion or evidence contrary to the April 2006 VA examiner's conclusions.  The preponderance of the evidence is against finding that the Veteran developed a chronic acquired eye during service, for many years following service, or otherwise due to service.  The preponderance of the evidence is against finding that the Veteran's in-service manifestations of eye problems were due to any pathology other than congenital defects or acute problems that resolved without chronic residual disability; the preponderance of the evidence is against finding any chronic residuals from any superimposed disease or injury of the eyes during service.  Thus, the preponderance of the evidence is against entitlement to service connection for any eye disability or vision loss in this case.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Right Shoulder Scar

The decisive question with regard to the claim of entitlement to service connection for a right shoulder scar is the threshold matter of whether the Veteran currently has a right shoulder scar.  The Board finds that the most probative evidence shows that the Veteran does not currently have a right shoulder scar or any disability manifested by scarring of the right shoulder.

The Veteran has contended, including as documented in the April 2006 VA examination report addressing this issue in connection with the appeal, that he developed a scar on his right shoulder that was from having a chest tube inserted during medical treatment.  However, significantly, the April 2006 VA examination conducted for the purposes of the development of the evidence in this appeal shows clearly that the examining medical doctor found: "There is no right shoulder scar on evaluation."  The examiner's final assessment reiterated: "No evidence of right shoulder scar."

The Board recognizes that the Veteran is competent to report that he recalls having noticed a scar on his right shoulder at some point, but a medical doctor interviewing and examining the Veteran for the purpose of evaluating the claim has clearly explained that there is no current right shoulder scar on the Veteran.  The Board finds that this VA examination report is highly probative evidence, as it presents the competent medical findings of an expert informed by review of the claims file and direct examination and interview of the Veteran.  Significantly, this VA examination report shows that the Veteran does not currently have the claimed right shoulder scar.

The Board finds that the April 2006 VA examination report shows clearly that the Veteran is not diagnosed with any current right shoulder scar; there is no contrary evidence showing a diagnosis of any chronic disability manifesting in right shoulder scarring.

The Board finds that the preponderance of the most probative evidence is against a finding that the Veteran has any current disability manifesting in right shoulder scarring.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).303(d).

Sinusitis

The decisive question with regard to the claim of entitlement to service connection for sinusitis is the threshold matter of whether the Veteran currently has a chronic disability involving sinusitis.  The Board finds that the most probative evidence shows that the Veteran does not currently have chronic sinusitis.

The Veteran has contended, including as documented in the April 2006 VA examination report addressing this issue in connection with the appeal, that he suffered a broken nose during an in-service motor vehicle accident and since that time has had a chronic sinus infection and receives antibiotics about four times per year.  The April 2006 VA examiner discussed the Veteran's account of having had treatment and an endoscopic surgery of his sinuses to drain them, and the Veteran described having sinus pressure as well as drainage of green sputum.  The examiner found "no deformity of the nose" and the "nares are patent bilaterally and mucosa is normal."  The examining VA medical doctor reviewed the claims-file and pertinent medical treatment records to further inform his assessment and physical examination findings.  Significantly, the examining medical doctor concluded that there was "[n]o evidence for current sinus condition."

The Board recognizes that the Veteran is competent to report that he recalls sinus symptoms and treatment at times, but a medical doctor interviewing and examining the Veteran for the purpose of evaluating the claim has clearly explained that there is no current chronic sinus disability for this Veteran.  The Board also acknowledges that the service treatment records document sinusitis in May 1984, sinus headaches/pansinusitis in March 1986, sinusitis/sinus infection/pansinusitis in April 1986, and sinusitis in March 1987.  However, none of the service treatment records suggests that any diagnosis of a chronic disability was indicated from any of the thorough medical evaluations associated with the Veteran's symptom complaints, including after examinations and x-ray study.  A September 1990 service medical examination report discusses the Veteran's history of sinus symptoms and expressly shows that clinical inspection revealed clinically normal sinuses at that time.  The Veteran was treated again for sinusitis in May 1991, and again there was no suggestion of any chronic disability diagnosis in the medical documentation.

The service treatment records together with the post-service evidence featuring the April 2006 VA examination report provide no basis for finding that the Veteran's episodes of sinus symptoms represent a chronic disability of the sinuses.  

The Board finds that this April 2006 VA examination report is highly probative evidence, as it presents the competent medical findings of an expert informed by review of the claims file and direct examination and interview of the Veteran.  Significantly, this VA examination report shows that the Veteran does not currently have the claimed chronic sinusitis disability.

The Board finds that the April 2006 VA examination report shows clearly that the Veteran is not diagnosed with any current chronic sinusitis.  There is no contrary evidence showing a diagnosis of chronic sinusitis at any time since the Veteran raised this claim; the probative findings presented by the April 2006 VA examination report on this issue demonstrate that the sinus symptoms that the Veteran has referred to are not associated with any chronic sinusitis pathology.

The Board finds that the preponderance of the most probative evidence is against a finding that the Veteran has any current chronic sinusitis in this case.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).303(d).

New and Material Evidence

In a February 1992  decision, the RO denied the Veteran's claims of entitlement to service connection for status post gynecomastia.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the evidence showed that the gynecomastia existed prior to military service and was not aggravated beyond its normal progression due to military service.  The Veteran was informed of his appellate rights in connection with this February 1992 denial when the decision was mailed to him in March 1992.  He did not appeal the decision.  The February 1992 rating decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In December 2004, the appellant submitted a request to reopen the claim of entitlement to service connection for his chest disability status post gynecomastia; the request was clearly  not within the one-year time limit for filing a notice of disagreement for the February 1992 denial.  Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In a May 2006 rating decision, the RO denied the petition to reopen the claim of entitlement to service connection for gynecomastia of the breasts with a finding that no new and material evidence had been received sufficient to reopen the claim.  The February 2008 statement of the case adjudicated the issue in essentially the same manner with the same disposition.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The February 1992 RO rating decision is the most recent final disallowance of the claim involving entitlement to service connection for gynecomastia.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in December 2004, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial, as indicated by the February 1992 rating decision, featured the Veteran's service treatment records and a VA examination report.  Documentation from the development in that 1992 adjudication indicates that the Veteran's service treatment records from 1991, at the least, were obtained and of record at that time.  The February 1992 RO rating decision discusses the RO's consideration of the service treatment records from 1991 documenting in-service medical attention and treatment for gynecomastia.

Evidence added to the record since the prior final denial does not include any medical evidence adding new information or facts concerning the Veteran's gynecomastia.  The new medical evidence primarily concerns other issues on appeal, and the new evidence otherwise features written lay statements and the Veteran's written additions to copies of service treatment records.  The Veteran explained his petition to reopen in a June 2006 written statement: "I had an operation while in the military; a cyst developed later probably as a result of the operation; and the lower lobe of my right lung was removed in 2005 as a result of the cyst."  The Veteran expresses that "This may not be New Evidence concerning my old claim, but it is a New Development as a result of my surgery while in the service."

The Board finds that the new evidence added to the record since the prior final denial does not present any new details constituting new and material evidence with regard to the Veteran's claim of entitlement to service connection for gynecomastia.  To the extent that the Veteran contends that he now has developed a lung disability related to in-service treatment of his gynecomastia, the contention of entitlement to service connection for the lung disability is separately the subject of its own service connection issue also on appeal in this case.  The Veteran's raising of a claim of entitlement to service connection for a lung disability does not itself constitute new and material evidence pertinent to his previously denied claim of entitlement to service connection for gynecomastia.

After reviewing the newly received evidence in the context of the basis for the prior final denial, the Board is unable to view such evidence as new and material to the gynecomastia claim.  While certain submitted items are new, in that they were not of record at the time of the February 1992 denial, they do not offer any evidence contradicting the prior final decision that the Veteran's gynecomastia existed prior to military service and was not aggravated beyond its normal progression due to military service.  None of the new evidence raises any reasonable possibility of substantiating the claim, as service connection cannot be granted for gynecomastia when the Veteran's gynecomastia existed prior to military service and was not aggravated beyond its normal progression due to military service.

The additional evidence is not material because it does not pertain to any unestablished fact in a manner to substantiate the claim of service connection for gynecomastia; it does not present any reasonable possibility of substantiating the claim.  Without new and material evidence, the application to reopen the claim of entitlement to service connection for  gynecomastia must be denied.

In sum, the Board finds that new and material evidence has not been submitted since the February 1992 RO decision with regard to the claim of entitlement to service connection for gynecomastia.  Thus, the claim for service connection for gynecomastia may not be reopened, and the February 1992 RO decision remains final.

To the extent that the Veteran claims entitlement to service connection for chest disability beyond the scope of the gynecomastia contemplated by the prior final denial in this case, the broader chest disability claim is addressed in a separate issue currently on appeal.


ORDER

Service connection is not warranted for vision loss, right shoulder scar, or sinus disability.  To these extents, the appeal is denied.

New and material evidence has not been received to reopen the issue of entitlement to service connection for gynecomastia.  To this extent, the appeal is denied.



REMAND

Preliminarily, the Board must note that many of the Veteran's claims currently on appeal involve the Veteran's contentions concerning the circumstances surrounding injuries suffered in a motor vehicle accident during military service.  The Veteran's service treatment records appear to document the occurrence of two in-service motor vehicle accidents.  The Board believes that it is important to clarify at the outset, however, that the RO issued a formal memorandum in June 2007 finding that the Veteran's in-service accident which occurred in February 1988 was a result of the Veteran's own willful misconduct involving alcohol and, thus, did not occur in the line of duty.  The Board must observe that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

Due to the need to complete additional development significant to many of the claims currently on appeal, the Board defers making any determination of its own concerning the nature and circumstances of the February 1988 motor vehicle accident at this time.  Thus, although the Board is aware of the RO's formal determination, it directs development below without excluding consideration of the February 1988 motor vehicle accident; rather, the Board has added instructions to the pertinent remand directives that seek to develop medical opinions that clearly discuss the etiological questions at issue such that the Board may later consider these matters appropriately on a de novo basis.

Neck, Back, and Head Disabilities

With regard to the Veteran's claims of entitlement to service connection for a neck disability, a back disability, and residuals of a head injury, the Board finds that additional development is required in this case.  No adequate etiology opinion is of record for these issues in this case.  The Board observes that the Veteran's service treatment records raise points of potential interest to the necessary etiology analysis, including documentation of a "sore neck" in June 1982, treatment in July 1986 for an eye injury reportedly associated with the Veteran being hit or punched in the face one or more times, and documentation of symptoms in March 1991 involving headaches and blurry vision.

The Veteran contends that he suffered injury to his neck, back, and head during service, and cites an in-service motor vehicle accident as a cause of chronic disability of the neck and the back.  The Board notes that the Veteran's service treatment records document a pair of in-service motor vehicle accidents.  An October 1986 motor vehicle accident is documented to the extent that the Veteran received medical attention at that time for a hand injury associated with the event.  Additionally, a February 1988 motor vehicle accident is documented to have involved injury to the Veteran's head and face; the February 1988 accident is also documented to have involved the Veteran's alcohol intoxication.

Leaving aside any associated questions pertinent to characterizing the Veteran's documented in-service motor vehicle accidents, the Board finds that the evidence of record is inadequately clear as to the question of any possible etiological link between the Veteran's service and his claimed current disabilities of the neck and the back.

The Veteran was provided a VA examination in April 2006 for the purpose of evaluating his claimed disabilities of the neck and the back (in addition to a right hand disability).  Unfortunately, the Board finds that the April 2006 VA opinion is inadequate.  Thus, the Board finds that another VA medical examination is needed in order to adequately address the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In this regard, the April 2006 VA examination report addressing these claims provides absolutely no discussion of the etiology of the Veteran's claimed disabilities of the neck and the back.  The VA examiner concluded that "I am unable to determine any current objective findings of a cervical or lumbar spine injury at this time.  It is my impression that he has muscular spasms and pain in his cervical and lumbar spine that are causing his current symptomatology."  This opinion is inadequate to resolve the service connection claims concerning the neck and back because it does not address the question of whether such "muscular spasms and pain in his cervical and lumbar spine" are etiologically linked to the Veteran's military service or any event therein.  The Board notes that service connection can be granted for muscle spasms and pain as chronic strain if such a chronic strain is etiologically related to the Veteran's military service.  Additionally, the Board observes that a January 2005 VA medical record refers to an assessment of herniated discs of the cervical and lumbar spines, and a January 2005 private medical statement refers to treating the Veteran for herniated discs in at least the back and offers an opinion suggesting a link between the disc pathology and reported events of military service.  This significant evidence is not addressed by the April 2006 VA examination report's conclusion that the Veteran has no diagnosed residuals of neck or back injury.

The VA examiner's statement that there was no evidence of a current chronic disability of the neck or the back appears inconsistent with the same examiner's opinion that the Veteran experiences symptoms of pain and muscle spasm in the neck and the back; an etiology opinion addressing the Veteran's disability manifesting in the pain and spasms (and other information of record suggesting a chronic disability of the neck and back) is necessary, or a more clear explanation for why the Veteran should not be considered to have a chronic disability of the neck or back is required to permit fully informed appellate review in this case.

Likewise, a separate April 2006 VA examination report finds "no evidence for residuals of head injury," while also assessing that the Veteran has a "[p]ainful scar of the left forehead" and "headaches" which the Veteran attributes to head injury during his military service.  Without an etiology opinion addressing the claimed residuals of head injury shown during the examination, the Board is unable to find that the April 2006 VA examination report is adequate to permit informed appellate review of the claim.  

Chest and Lung Disabilities

For similar reasons, the Board finds that additional development is required with regard to the claims of entitlement to service connection for chest disability and entitlement to service connection for right lower lung lobectomy.  These claims were addressed in an April 2006 VA examination report, separate from the report addressing the neck and back claims but similarly lacking in an adequate medical etiology opinion.  The Veteran's service treatment records document at least one episode of "acute respiratory disease" symptoms including chest pain during service in June 1982 and symptoms of shortness of breath and difficulty breathing in March 1991.  An adequate VA examination report should address the question of whether any chronic lung disability is etiologically linked to such in-service symptoms.

The pertinent April 2006 VA examination report shows findings of some manner of current chest disability without offering any clear etiology opinion.  The examiner finds that the Veteran has a "[p]ainful thoracotomy scar in the right side of the chest," a "[r]ight lower lung lobectomy with residual shortness of breath,"  "[l]oss of ribs from previous surgery with residual pain in this area," and "[n]europathy of the intercostal nerves T9-T12 on the right side of the chest from the veteran's thoracotomy surgery."  The report also indicated "eccentric calcification in the posterior portion of the right lower lobe...."  The report clearly indicates current disability of the chest and residual of right lower lung lobectomy, and the Veteran contends that all of these disabilities are consequences (either directly or indirectly) of a chest injury and medical treatment associated with one of his in-service motor vehicle accidents.  The Board must find that the April 2006 VA examination report is inadequate to permit informed appellate review of the Veteran's contentions without addressing the etiological questions concerning the found current claimed disabilities.  The Veteran contends (including as discussed in his March 2006 and November 2009 written statements) that a chest injury from during service began a chain of events requiring medical treatment and complications eventually leading to his additional lung pathology and further chest disability from surgery; the Veteran has submitted a January 2005 private medical statement which appears to offer some support for this contention that chronic pleural effusions and chronic infectious process may be related to an injury during the Veteran's military service.  A June 2006 private medical opinion also suggests a medical possibility that the Veteran's current pertinent disabilities may be related to the in-service accident in 1986 (although it is not clear whether the examiner's citation of reviewing service treatment records may involve having reviewed a falsified/altered set produced by the Veteran).  The Board must find that a VA examination report cannot be adequate to address this matter without addressing the etiological questions raised by the Veteran's contentions.

Furthermore, the Veteran has alternatively contended that he suffers from lung disability as a result of in-service exposure to asbestos, as he indicated in his December 2004 claim and explained in some detail in a January 2005 written statement.  In order to more adequately determine what further development may be warranted with respect to this contention, a new VA examination should also explain whether the Veteran has been diagnosed with any lung disability of a nature that may be etiologically linked to the Veteran's alleged exposure to asbestos.  

Hearing Loss

In this case, the Veteran was afforded a VA examination addressing his claim of entitlement to service connection for bilateral hearing loss, but the April 2006 VA audiometric examination report did not provide an etiology opinion.  This appears to have been the case partly due to the examiner finding that the Veteran's current audiometric testing results were unreliable, leaving it unresolved as to whether the Veteran had hearing loss disability meeting the criteria to be considered disabling.  The April 2006 report discusses the Veteran's contentions of noticing hearing loss during service, experiencing acoustic trauma during service (including from his motor vehicle accident and his conducting instruction involving weapons, heavy equipment, and explosives) with the use of hearing protection except reportedly when he was in combat.  The April 2006 report also discusses noise exposure outside of the Veteran's time in military service.  Despite all of this pertinent information, no discussion of the likely etiology of any hearing loss is presented.  The Board finds that the most reasonable action at this time, especially in light of the need to remand a number of the Veteran's other service connection claims for adequate VA examination reports, is to provide the Veteran with a new VA audiological examination to seek: 1) more reliable audiometric testing to determine the nature and diagnosis of any current hearing loss, and 2) an etiology opinion addressing whether any current hearing loss disability is at least as likely as not related to the Veteran's military service.

Currently, the Board finds that the VA examination report of record is not adequate for informed appellate review, but the Board emphasizes that VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran fails to cooperate with a VA examiner's attempt to evaluate his claimed hearing loss, then any resulting absence of adequate evidence to support his claim may weigh against his appeal on this issue.

Mouth

With regard to the Veteran's claim of entitlement to service connection for residuals of a mouth injury, the Board notes that the April 2006 VA examination report addressing this issue documents that the Veteran contends that his 1986 in-service motor vehicle accident "knocked out two of his teeth on the left side."  Thus, it appears that the Veteran's claim is one for dental disability for compensation purposes.

The Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ('loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity').  However, the note immediately following this code states, 'these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.'  38 C.F.R. § 4.150, Diagnostic Code 9913.

The April 2006 VA examination report addressing this issue, which was not prepared by a dental expert as it was not specifically focused upon this issue alone, only offers the medical assessment: "Tooth loss from mouth injury that occurred in the military."  The examiner observed that "[s]ome of these teeth were lost in his motor vehicle accident and others have been lost 'over the years.'"  The Board finds that the Veteran should be afforded a VA dental examination so that a dental expert may inspect the Veteran and review the service treatment records to more specifically determine which lost teeth may be due to trauma and, if so, if such trauma resulted in the loss of substance of body of maxilla or mandible without the loss of continuity.

Psychiatric Disability

The Veteran's claim of entitlement to service connection for psychiatric disability now encompasses the Veteran's more recent contentions that he suffers from PTSD due to his military service.  Although the RO has dealt with the PTSD contentions as a claim separate from this appeal, the Board finds that the PTSD contentions are part of the psychiatric disability claim currently in appellate status, as discussed in the introduction section, above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The RO's consideration of the Veteran's contentions of entitlement to service connection for PTSD resulted in an April 2007 formal finding that there was insufficient information available to corroborate any specific stressor events.  However, revisions to the pertinent regulations have since eliminated the requirement for a specific corroborated stressor event for a PTSD service connection claim under certain circumstances.

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

The Board notes that the Veteran's various written statements and responses to VA examiners' questions have described service in Grenada (including a detailed account of combat participation in a February 2005 written statement) and possibly during the Persian Gulf War that involved performing duties in combat zones or in combat conditions.  The Veteran has also submitted an undated letter from a third party concerning observations of purported PTSD symptoms associated with reported combat experiences.  A February 2005 response from the National Personnel Records Center indicates that the Veteran did not have service in Southwest Asia.  However, it remains unclear whether the Veteran's alleged service in combat operations in Granada may be verified.  If the Veteran indeed served in the proximity of combat as he describes, further development will be necessary in this case.

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that appellate review of this case cannot proceed without a clear determination of whether the Veteran's service included the places, types, and circumstances he has described in his testimony regarding participating in operations in combat zones, particularly with regard to his contentions concerning service in Granada.  If it is determined that the Veteran's service included the places, types, and circumstances consistent with his contentions, further specific corroboration of a particular stressor event may not be necessary.  Under such circumstances, a VA examination will be warranted to determine if the Veteran has PTSD that is attributed to such service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) neck / cervical spine disability, (2) back / lumbar spine disability, and (3) residuals of head injury (to include pertinent scarring or disability manifesting in head pain).  It is imperative that the claims file be made available to and be reviewed by the examiner(s) in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner(s) should clearly identify all found diagnoses of (1) neck / cervical spine disability, (2) back / lumbar spine disability, and (3) residuals of head injury (to include pertinent scarring or disability manifesting in head pain).  In identifying the current diagnoses in each respect, the appropriate examiner(s) should accordingly address all pertinent contents in the claims-file, such as the records referring to a medical assessment of herniated discs in the back or neck (such as a January 2005 VA treatment report and a January 2005 private medical report).

As to each such current disability identified, the appropriate examiner(s) should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  All pertinent contents of the claims-file should be considered and discussed, including  relevant medical opinions of record such as a January 2005 private medical opinion suggesting a link between disc pathology and reported events of military service.

Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  In particular, the documentation associated with the Veteran's in-service injuries from motor vehicle accidents should be specifically discussed in considering each disability.  Service treatment records associated with a June 1982 episode of a 'sore neck,' a July 1986 incident involving the Veteran being hit in the head/face, and March 1991 records of evaluation for symptoms of headaches and blurry vision should be addressed.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate.

In considering and discussing the pertinent evidence for forming a medical opinion in this case, the examiner(s) must  be mindful of a pair of special circumstances:

First, the Veteran has had two documented in-service motor vehicle accidents, but the accident occurring in February 1988 has been determined by the RO to have been due to the Veteran's willful misconduct and not in the line of duty.  The examiner(s) must therefore be very clear and specific in identifying any disability found to be attributed to injury from the February 1988 accident as distinguished from injury attributable to any other event in the line of duty during the Veteran's time of military service (such as his other earlier documented motor vehicle accident).

Second, as it appears that some copies of private medical records and service treatment records have been altered, the Board urges that examiners be mindful of this in consideration of the authenticity of any reviewed evidence that has been submitted to the claims-file by the Veteran himself.  Only the copies of service treatment records received through official channels from the service department are considered authentic and accurate; the official service treatment records are currently contained in their original form in a white envelope within the claims-file.  The Veteran has submitted copies of his own service treatment records which are bound within in the claims-file and which contain alterations and do not present the information as contained in the true original service treatment records.  The examiner(s) should treat only the original copies of the service treatment records as valid contemporaneous documentation of medical findings from the Veteran's military service; the apparently altered copies of service treatment records submitted by the Veteran should not be mistaken for the authentic originals in the official envelope.

A rationale should be furnished for all opinions.

2.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) residuals of chest injury (to include neurological pathology), and (2) right lower lung lobectomy.  It is imperative that the claims file be made available to and be reviewed by the examiner(s) in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner(s) should clearly identify all found diagnoses involving (1) residuals of chest injury (to include neurological pathology), and (2) right lower lung lobectomy.  In identifying the current diagnoses in each respect, the appropriate examiner(s) should accordingly address all pertinent contents in the claims-file, such as the records referring to a history of pleural effusion.

As to each such current disability identified, the appropriate examiner(s) should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  All pertinent contents of the claims-file should be considered and discussed, including relevant medical opinions of record such as the January 2005 private medical opinion suggesting that the Veteran suffers from chronic pleural effusions and infectious process that may be related to in-service injury, and the June 2006 private medical statement that suggests a possible link between current pertinent disabilities and the Veteran's military service.

Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  In particular, the documentation associated with the Veteran's in-service injuries from motor vehicle accidents should be specifically discussed in considering each disability.  Service treatment records of respiratory symptoms, such as the documented respiratory infection in June 1982  (with chest pain) and the symptoms of shortness of breath and difficulty breathing in March 1991, should be addressed.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate.

The examiner opining upon the lung issue is further asked to render an opinion as to whether the Veteran has been diagnosed with any chronic lung disability of a nature that may be etiologically linked to the Veteran's alleged exposure to asbestos; the examiner should indicate whether the Veteran's lung diagnoses are of a type that may be associated to a hypothetical asbestos exposure or, rather, whether they are all of a nature that is not generally associated with asbestos.

In considering and discussing the pertinent evidence for forming a medical opinion in this case, the examiner(s) must  be mindful of a pair of special circumstances:

First, the Veteran has had two documented in-service motor vehicle accidents, but the accident occurring in February 1988 has been determined by the RO to have been due to the Veteran's willful misconduct and not in the line of duty.  The examiner(s) must therefore be very clear and specific in identifying any disability found to be attributed to injury from the February 1988 accident as distinguished from injury attributable to any other event in the line of duty during the Veteran's time of military service (such as his other earlier documented motor vehicle accident).

Second, as it appears that some copies of private medical records and service treatment records have been altered, the Board urges that examiners be mindful of this in consideration of the authenticity of any reviewed evidence that has been submitted to the claims-file by the Veteran himself.  Only the copies of service treatment records received through official channels from the service department are considered authentic and accurate; the official service treatment records are currently contained in their original form in a white envelope within the claims-file.  The Veteran has submitted copies of his own service treatment records which are bound within in the claims-file and which contain alterations and do not present the information as contained in the true original service treatment records.  The examiner(s) should treat only the original copies of the service treatment records as valid contemporaneous documentation of medical findings from the Veteran's military service; the apparently altered copies of service treatment records submitted by the Veteran should not be mistaken for the authentic originals in the official envelope.

A rationale should be furnished for all opinions.

3.  The Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of the Veteran's claimed mouth/dental disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please indicate whether any of the Veteran's teeth are at least as likely as not (a 50 percent probability or greater) missing as the result of trauma occurring during the Veteran's military service.
	
b)  If tooth loss due to in-service trauma is found, please determine (as specifically as is possible from the available information) the time and the event during which the trauma occurred.  In particular, please opine as to whether such tooth loss was the result of the February 1988 motor vehicle accident as opposed to any other accident or event during service.

c)  If tooth loss due to in-service trauma is found, please describe any non-restorable damage related to the Veteran's dental trauma and explain whether any current maxillary or mandible bone loss is considered to be at least as likely as not (a 50 percent probability or higher) related to the service-connected dental trauma.  

In considering and discussing the pertinent evidence for forming a medical opinion in this case, the examiner(s) must  be mindful of a pair of special circumstances:

First, the Veteran has had two documented in-service motor vehicle accidents, but the accident occurring in February 1988 has been determined by the RO to have been due to the Veteran's willful misconduct and not in the line of duty.  The Board is not necessarily bound by this determination, but the examiner(s) must therefore be very clear and specific in identifying any disability found to be attributed to injury from the February 1988 accident as distinguished from injury attributable to any other event in the line of duty during the Veteran's time of military service (such as his other earlier documented motor vehicle accident).

Second, as it appears that some copies of private medical records and service treatment records have been altered, the Board urges that examiners be mindful of this in consideration of the authenticity of any reviewed evidence that has been submitted to the claims-file by the Veteran himself.  Only the copies of service treatment records received through official channels from the service department are considered authentic and accurate; the official service treatment records are currently contained in their original form in a white envelope within the claims-file.  The Veteran has submitted copies of his own service treatment records which are bound within in the claims-file and which contain alterations and do not present the information as contained in the true original service treatment records.  The examiner(s) should treat only the original copies of the service treatment records as valid contemporaneous documentation of medical findings from the Veteran's military service; the apparently altered copies of service treatment records submitted by the Veteran should not be mistaken for the authentic originals in the official envelope.

A rationale should be furnished for all opinions.

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed hearing loss disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The examiner should clearly identify all diagnoses found to be manifesting in the Veteran's claimed chronic hearing loss.  As to each such current disability identified, the examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning the disability, particularly noise exposure, should be specifically discussed as appropriate.

In considering and discussing the pertinent evidence for forming a medical opinion in this case, the examiner(s) must  be mindful of a pair of special circumstances:

First, the Veteran has had two documented in-service motor vehicle accidents, but the accident occurring in February 1988 has been determined by the RO to have been due to the Veteran's willful misconduct and not in the line of duty.  The Board is not necessarily bound by this determination, but the examiner(s) must therefore be very clear and specific in identifying any disability found to be attributed to injury from the February 1988 accident as distinguished from injury attributable to any other event in the line of duty during the Veteran's time of military service (such as his other earlier documented motor vehicle accident).

Second, as it appears that some copies of private medical records and service treatment records have been altered, the Board urges that examiners be mindful of this in consideration of the authenticity of any reviewed evidence that has been submitted to the claims-file by the Veteran himself.  Only the copies of service treatment records received through official channels from the service department are considered authentic and accurate; the official service treatment records are currently contained in their original form in a white envelope within the claims-file.  The Veteran has submitted copies of his own service treatment records which are bound within in the claims-file and which contain alterations and do not present the information as contained in the true original service treatment records.  The examiner(s) should treat only the original copies of the service treatment records as valid contemporaneous documentation of medical findings from the Veteran's military service; the apparently altered copies of service treatment records submitted by the Veteran should not be mistaken for the authentic originals in the official envelope.

A rationale should be furnished for all opinions.

5.  The RO/AMC should take appropriate action to attempt to determine whether the Veteran served in the places, with the types of duties, and in the circumstances of combat zones as he has described.  In particular, the RO/AMC should seek a specific determination as to whether the Veteran served in a combat context in Granada as he has described (including as presented in his February 2005 written statement).

6.  After completion of directive 5 above, the Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either (1) a verified stressor, or (2) a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.

b)  For each psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder was manifested during service or is otherwise causally related to service.  This opinion should contemplate and discuss any pertinent events during the Veteran's military service, and should also address the significance of the indications of record of the Veteran's history of drug and alcohol abuse, including alcohol use during military service.

A rationale should be offered for all opinions presented.

7.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

8.  Following completion of the above, and any other necessary development, the issues remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


